      Case 2:20-cv-01616-TLN-KJN Document 6 Filed 09/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL L. OVERTON,                                 No. 2:20-cv-1616 KJN P
12                       Plaintiff,
13           v.                                          ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14   BROWN,
15                       Defendant.
16

17           By an order filed August 18, 2020, plaintiff was ordered to pay the required filing fees, or

18   submit a completed in forma pauperis affidavit and a certified copy of his prison trust account

19   statement, and was cautioned that failure to do so would result in a recommendation that this

20   action be dismissed. The thirty-day period has now expired, and plaintiff has not responded to

21   the court’s order and has not filed the required documents.

22           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

23   directed to assign a district judge to this case; and

24           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

25           These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, plaintiff may file written objections

28   with the court and serve a copy on all parties. Such a document should be captioned
                                                        1
      Case 2:20-cv-01616-TLN-KJN Document 6 Filed 09/30/20 Page 2 of 2

 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 2   failure to file objections within the specified time may waive the right to appeal the District

 3   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4   Dated: September 29, 2020

 5

 6

 7
     /over1616.fifp
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
